Fourth Court of Appeals
                                San Antonio, Texas
                                    November 22, 2022

                                    No. 04-22-00210-CV

                                      Lawrence LAU,
                                        Appellant

                                             v.

                            BREAKAWAY PRACTICE, LLC,
                                    Appellee

                 From the 408th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018-CI-07115
                           Honorable Tina Torres, Judge Presiding


                                      ORDER
      The appellee’s brief was due on November 15, 2022. However, the appellee has filed an
unopposed motion requesting an extension of time to file the appellee’s brief. The motion is
GRANTED. The appellee’s brief is due on or before November 30, 2022.



                                                  _________________________________
                                                  Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 22nd day of November, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court